[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford-New Britain. Docket No. 54520.
     Atty. Derby Anderson, Defense Counsel, for Petitioner. Atty. John M. Bailey, State's Attorney, for the State.
BY THE DIVISION
The petitioner, who was thirty-nine years of age at the time of sentencing, was convicted following a jury trial of the crime of manslaughter in the first degree in violation of Conn. Gen. Stats. 53a-55 (a)(1). He was sentenced to the maximum period of incarceration, twenty years. The petitioner's only prior criminal record was a conviction of larceny in the sixth degree.
The petitioner and the victim, who were live-in male companions, became involved in an argument on June 27, 1988. During the course of the argument, the petitioner inflicted several knife wounds on the person of the victim resulting in his death.
At the time of sentencing, the trial court noted the petitioner's good educational background, his work ethic, his lack of a serious prior criminal record and his history of alcohol and drug abuse. It concluded, however, that it had little confidence in the petitioner's rehabilitation and that the protection of the public was its principal purpose.
Based on the severity of the crime and the brutality employed in its execution, the need for deterrence and the protection of the public, it cannot be found that the sentence imposed is disproportionate, excessive or inappropriate. The sentence is affirmed.
KLACZAK, J.
Barry, J., Klaczak, J., and Norko, J., participated in this decision.